DETAILED ACTION

Response to Arguments
Applicant's arguments filed on 03/10/2022 have been fully considered but they are not persuasive. 

Applicant has argued as follows: Chaton fails to teach "determine estimated damage based on the damaged portion" (Office Action, p. 4, 11 2, 11. 1-2). Brandmaier teaches at most "the detection of damage to the vehicle may be based on object recognition algorithms that compare images ( e.g. , comparing x , y , and z coordinates of each point on the images ) of the vehicle in question to reference images of similar vehicles ( e.g. , same model , make , year of manufacture , etc.) with no damage" (Brandmaier, 1 72, 11. 1-6). Neither Chaton nor Brandmaier individually or in combination teach or suggest "determine estimated damage based on the damaged portion-by Response Submitted March 10, 2022App. No. 16/750,815performing pixel-wise subtraction of the reconstructed portion of the image from the image, wherein the reconstructed portion of the image was determined independent of data identifying a make, model, and color of a vehicle, and independent of lighting and camera location of the image."

Examiner’s Response: As disclosed in the rejection of claim 1, Chaton in ¶12 and ¶80 discloses determining a defect or damaged portion using pixel-wise subtraction. Chaton only uses an image that is reconstructed using the GAN, he does not use a reference image that is obtained based upon vehicle or camera information. The teachings of Chaton can be then combined with Brandmaier who is then used to teach that the identified damage area can then be evaluated for severity and cost of repair. Since Chaton has already taught obtaining a reconstructed image, Brandmaier is not used to teach obtaining the undamaged image via vehicle information, but rather Brandmaier is used to teach how to estimate the severity and cost of repair of the already obtained damaged image region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-9, 12-14, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chaton (US Pub. No. 2020/0364842 A1) in view of Brandmaier et al. (US Pub. No. 2020/0402178 A1).
Regarding claim 1, Chaton discloses, a computer, comprising a processor; and a memory, the memory including instructions executable by the processor to: (See Chaton ¶35, “Embodiments may further comprise an apparatus comprising processor 
hardware and memory hardware, the memory hardware storing processing instructions which, when executed by the processor hardware, cause the processor hardware to perform a method.”)
train a generative adversarial network (GAN) to reconstruct a missing portion of an image by determining a reconstructed portion of the image based on data from portions of the image surrounding the missing portion; (See Chaton ¶72, “it is noted that another type of neural network 201 could also have been used to generate a new version of the acquired image.  For example, the inpainter model may have been trained as part of a generative adversarial network as detailed above).  In embodiments including an inpainter model as all or part of the neural network 201, the inpainter model divides the acquired image into regions covering the entire image, and treats each region in turn as a "missing" region, using the trained inpainter model to generate a new version of the missing region.”)
compare an acquired image with the reconstructed portion of the image to determine a damaged portion; (See Chaton ¶78, “At step S104, the regenerated acquired image, that is, the generated version of the acquired image, is compared with the acquired image to identify differences.” Further see Chaton ¶80, “Step S105 comprises detecting defects on the subject material surface at locations of the identified differences.  Step S105 may be performed with reference to the acquired image, for example, outputting to a user a version of the acquired image with locations of the identified differences highlighted.”)
determine [defect] by performing pixel-wise subtraction of the reconstructed portion of the image from the image, wherein the reconstructed portion of the image was determined independent of data identifying a make, model, and color of a vehicle, and independent of lighting and camera location of the image. (See Chaton ¶12, “The comparison is, for example, a visual comparison to create a residual (bitmap or some other representation of differences between the two versions) and find defects.  For example, it may be done pixel-wise.” Further see Chaton ¶80, “wherein a difference being identified may be based on a threshold level of pixel-wise difference between two versions of the same region.”
As disclosed above, the reconstructed image portion is obtained though the GAN and not by using vehicle information.)
Chaton discloses determining a defect or damage using GAN, but he fails to disclose the following limitations. 
However Brandmaier discloses, and determine estimated damage based on the damaged portion. (See Brandmaier ¶74, “Once the damaged area has been isolated, server 101 may calculate the precise area of the damage.”
Further see Brandmaier, “In addition, if the server 101 retrieves image data or claims reports associated with a similar or the same previously analyzed vehicle that has similar or the same types of damage (e.g., as a result of a similar accident to a similar vehicle or part, etc.) as a vehicle currently being analyzed, server 101 may use a damage analysis or cost estimate of identifying/repairing the damage or replacing a damaged part of the previously analyzed vehicle to generate a damage analysis/cost estimate for the currently analyzed vehicle.”
Further see Brandmaier ¶81, “To estimate the cost and repair/replacement time associated with the damage to the vehicle and to determine whether to suggest that the vehicle be replaced or repaired, server 101 may also consider the extent/severity of the damage (area, depth, location, classification, etc.).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the estimating severity and repair cost of an identified damaged region as suggested by Brandmaier to Chaton’s identification of a defect/damaged region using the difference between a reconstructed image and an acquired defect/damaged image. This can be done using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately determine the cost of vehicle repairs based on the features of the difference image by comparing to historical costs of similar damages.

Regarding claim 3, Chaton and Brandmaier disclose, the computer of claim 1, wherein the estimated damage includes a recommended repair technique.  (See Brandmaier ¶93, “In other aspects, server 101 may determine and/or transmit supplemental adjustments to an initial damage/repair estimate.  For instance, server 101 may determine that there is a 95% chance that repair option A must be performed, a 50% chance that additional repair option B must also be performed, and a 10% chance that additional repair option C must also be performed.”)

Regarding claim 7, Chaton and Brandmaier disclose, the computer of claim 1, wherein determining the reconstructed portion of the image includes first generating a coarse representation of the reconstructed portion of the image. (See Lin ¶52, “Continuing with the illustrated example 300, the training manager module 128 provides the input holey image 304 as input to the coarse image network 134.  Broadly speaking, the coarse image network 134 generates coarse prediction 308 to initially fill the hole 306.”)

Regarding claim 8, Chaton and Brandmaier disclose, the computer of claim 7, wherein determining the reconstructed portion of the image further includes refining the coarse representation of the reconstructed portion of the image by combining results of an attention encoder and a hallucination encoder applied to the coarse representation and inputting the refined result images to a generative network (See Lin ¶69-70, “From FIG. 3, the illustrated example 400 includes the intermediate image 310 having the coarse prediction 308, which the training manager module 128 provides as input to dual-pathway framework 402. … In the illustrated example 400, the dual-pathway framework 402 includes first encoder 404 and second encoder 406.  The second encoder 406 represents a convolutional pathway of the dual-pathway framework 402.  This second encoder 406 is configured to hallucinate contents to produce a proposal for the refined fill 314 using layer-by-layer convolution, e.g., dilated convolution as illustrated.  In contrast, the first encoder 404 represents a contextual attention pathway of the dual-pathway framework 402, and includes contextual attention layer 408.”)
wherein the attention encoder is a first neural network that propagates relative locations of surrounding data into the reconstructed portion of the image (See Lin ¶38, “In accordance with the described techniques, the training manager module 128 trains the image refinement network 136 to refine an intermediate input image, which includes a coarse prediction, using "contextual attention." Broadly speaking, this means that the training manager module 128 trains a contextual attention layer of the image refinement network 136 to identify regions of the input image--not regions corresponding to the hole and thus the coarse prediction--that can be borrowed to fill the hole.”)
and the hallucination encoder is a second neural network that propagates details of surrounding data into the reconstructed portion of the image. (See Lin ¶54, “Broadly speaking, reconstruction loss is based on the principle that hole filling for 
digital images, which may be referred to as image "inpainting," involves "hallucination" of pixels, such that multiple different combinations of pixel values can be hallucinated to provide a plausible solution for filling a given hole.  As used herein, the term "hallucination" refers to determining pixel values for the pixels of a hole in a way that fills the hole with semantically reasonable content.”)

Regarding claim 12, Chaton and Brandmaier disclose, the computer of claim 1, wherein the missing portion of the image to reconstruct is determined based on a plurality of missing portions of images. (See Chaton ¶72, “the inpainter model divides the acquired image into regions covering the entire image, and treats each region in turn as a "missing" region, using the trained inpainter model to generate a new version of the missing region.  The generated new versions of the missing regions are then combined to provide a new version of the entire image.  For example, each region may be a pixel, a square of n.times.n pixels, a rectangle of n.times.m pixels, or some other size or shaped-region.”)

Regarding claim 13, Chaton and Brandmaier disclose, the computer of claim 1, wherein estimated damage is determined based on estimated damage data acquired from previously damaged vehicles. (See Brandmaier ¶76, “In addition, if the server 101 retrieves image data or claims reports associated with a similar or the same previously analyzed vehicle that has similar or the same types of damage (e.g., as a result of a similar accident to a similar vehicle or part, etc.) as a vehicle currently being analyzed, server 101 may use a damage analysis or cost estimate of identifying/repairing the damage or replacing a damaged part of the previously analyzed vehicle to generate a damage analysis/cost estimate for the currently analyzed vehicle.”)

Regarding claim 14, Chaton and Brandmaier disclose, a method, comprising: training a generative adversarial network (GAN) to reconstruct a missing portion of an image by determining a reconstructed portion of the image based on data from portions of the image surrounding the missing portion;   comparing an acquired image with the reconstructed portion of the image to determine a damaged portion; and determining estimated damage based on the damaged portion by performing pixel-wise subtraction of the reconstructed portion of the image from the image, wherein the reconstructed portion of the image was determined independent of data identifying a make, model, and color of a vehicle, and independent of lighting and camera location of the image, (See the rejection of claim 1 as it is equally applicable for claim 14 as well.)

Regarding claim 16, Chaton and Brandmaier disclose, the method of claim 14, wherein the estimated damage includes a recommended repair technique.  (See the rejection of claim 3 as it is equally applicable for claim 16 as well.)

Regarding claim 20, Chaton and Brandmaier disclose, the method of claim 14, wherein determining the reconstructed portion of the image includes first generating a coarse representation of the reconstructed portion of the image.  (See the rejection of claim 7 as it is equally applicable for claim 20 as well.)

Regarding claim 21, Chaton and Brandmaier disclose, the computer of claim 1, wherein determining estimated damage based on the damaged portion by performing pixel-wise subtraction of the reconstructed portion of the image from the image reduces computer resources and network resources required for image comparison techniques. (See Chaton ¶79, “The comparison may be based on pixel values at equivalent pixel locations between the two versions of the image. The images may be tiled or otherwise divided into regions for comparison.”
Further see Chaton ¶16, “Furthermore, a tile-based approach to processing is computationally efficient, and has consequential benefits in the locating of defects. Tile size may be selected to ensure the training of the neural network and/or the generation of the reduced-defect version of the acquired image by the neural network are executable by a GPU. The GPU may be part of a particular computer or computer system executing a method of an embodiment.”)

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chaton (US Pub. No. 2020/0364842 A1) in view of Brandmaier et al. (US Pub. No. 2020/0402178 A1) and in further view of Tofte et al. (US Pub. No. 2021/0192629 A1).
Regarding claim 2, Chaton and Brandmaier disclose, the computer of claim 1, the instructions including instructions to determine the estimated damage based on the size, shape, and location of the damaged portion. (See Brandmaier ¶75, “Using this analysis, the damaged area may be further characterized (e.g., a dented area may be detected and if, for example, the general slope of the dent is high, the dent may be characterized as deep and rounded whereas if the slope is low, the dent may be characterized as shallow.
Further see Brandmaier ¶81, “To estimate the cost and repair/replacement time associated with the damage to the vehicle and to determine whether to suggest that the vehicle be replaced or repaired, server 101 may also consider the extent/severity of the damage (area, depth, location, classification, etc.).”)
Chaton and Brandmaier disclose using the above features to estimate damage but they fail to disclose using a color feature.
However Tofte discloses, the estimated damage based on the size, shape, color (See Tofte ¶224, “Method 500 may include one or more processors comparing the pre-catastrophe and the post-catastrophe images and/or determining a quantifiable difference between the pre-catastrophe and the post-catastrophe images (block 504).  This may include, for example, performing a photogrammetric analysis, object recognition, etc., on each of the images as previously discussed with reference to FIG. 4 (block 504).  From the analysis of each of the images, aspects include these differences being quantified, for example, due to a percentage difference in coloration.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a color feature to estimate vehicle damage as suggested by Tofte to Chaton and Brandmaier’s damage estimate using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to estimate damage cost of chipped or faded paint on the vehicle.

Regarding claim 15, Chaton, Brandmaier, and Tofte disclose, the method of claim 14, the instructions including instructions to determine the estimated damage based on the size, shape, color, and location of the damaged portion. (See the rejection of claim 2 as it is equally applicable for claim 15 as well.)  

Claims 4-6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chaton (US Pub. No. 2020/0364842 A1) in view of Brandmaier et al. (US Pub. No. 2020/0402178 A1) and in further view of Lin et al. (US Pub. No. 2019/0355102 A1).
Regarding claim 4, Chaton and Brandmaier disclose, the computer of claim 1, but they fail to disclose the following limitations.
However Lin discloses, wherein the GAN includes a generative network that includes a first pipeline of convolutional layers followed by second and third parallel pipelines of encoding layers, followed by a fourth pipeline of combining convolutional layers.  (See Lin Fig. 3 for first layer of Coarse Image Network 134, followed by Image Refinement Network 136 which is shown in more detail in Fig. 4 as 402. Dual-Pathway Framework 402 contains second layer 410 and third layer 406 in parallel, this is followed fourth layer 412.
Further see Lin ¶54, “Turning now to a discussion of the reconstruction loss used to train the coarse image network 134, and used along with GAN losses to train the image refinement network 136, in accordance with the described techniques.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Wasserstein GAN for image inpainting as suggested by Lin to Chaton and Brandmaier’s GAN that does image inpainting using known engineering techniques, with a reasonable expectation of success. The motivation for doing as disclosed by Lin ¶60, “Use of the described WGAN-GP is effective to enforce consistency for the outputs of the global and local critics 316, 318.  It is to be appreciated that systems implemented using WGAN-GP loss outperform systems implemented using mere GAN loss in relation to image generation tasks--such as generating content for filling the hole 306.”

Regarding claim 5, Chaton, Brandmaier, and Lin disclose, the computer of claim 4, wherein the GAN includes a discriminator network that includes two parallel pipelines including a global Wasserstein loss pipeline and a local Wasserstein loss pipeline.  (See Lin ¶60,” In one or more implementations, the training manager module 128 implements the global and local critics 316, 318 as global and local Wasserstein Generative Adversarial Networks (GANs).” As shown in Fig. 3 the Global Critic 316 and the Local Critic 318 are in parallel.)

Regarding claim 6, Chaton, Brandmaier, and Lin disclose, the computer of claim 5, the instructions including further instructions to train the GAN by combining local Wasserstein losses with global Wasserstein losses to determine weights for the discriminator network wherein Wasserstein losses are determined by calculating divergence for pixel probability distributions. (See Lin ¶66, “To compute a difference between points P.sub.r, P.sub.g--in terms of the l.sub.1 distance metric--the training manager module 128 uses a weighted sum of pixelwise l.sub.1 loss.  This contrasts with conventional systems that use a mean-square-error approach.  Additionally, the training manager module 128 uses the WGAN adversarial losses with the weighted sum of pixelwise l.sub.1 loss.  In one or more implementations, the training manager module 128 compares the outputs of the global and local critics 316, 318 using a Wasserstein-1 distance in WGAN, which is based on discounted l.sub.1 loss and determined according to the following equation: W(P.sub.y, P.sub,g).”)

Regarding claim 17, Chaton, Brandmaier, and Lin disclose, the method of claim 14, wherein the GAN includes a generative network that includes a first pipeline of convolutional layers followed by second and third parallel pipelines of encoding layers, followed by a fourth pipeline of combining convolutional layers.  (See the rejection of claim 4 as it is equally applicable for claim 17 as well.)

Regarding claim 18, Chaton, Brandmaier, and Lin disclose, the method of claim 17, wherein the GAN includes a discriminator network that includes two parallel pipelines including a global Wasserstein loss pipeline and a local Wasserstein loss pipeline.  (See the rejection of claim 5 as it is equally applicable for claim 18 as well.)

Regarding claim 19, Chaton, Brandmaier, and Lin disclose, the method of claim 18, further comprising training the GAN by combining local Wasserstein losses with global Wasserstein losses to determine weights for the discriminator network wherein Wasserstein losses are determined by calculating divergence for pixel probability distributions.  (See the rejection of claim 6 as it is equally applicable for claim 19 as well.)

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chaton (US Pub. No. 2020/0364842 A1) in view of Brandmaier et al. (US Pub. No. 2020/0402178 A1) and in further view of Stein (US Pub. No. 2008/0266396 A1).
Regarding claim 10, Chaton and Brandmaier disclose, the computer of claim 9, see Brandmaier ¶74 where the difference image is sharpened and edge made more prominent, i.e.,  “Once the damaged area has been identified in the image data, server 101 may further process the damaged area to sharpen the area, to make the edges more prominent. However they fail to disclose the sharpening and edge detection can be done using a high pass filter and canny edge detection.
However Stein discloses, the instructions further including instructions to apply a high pass filter to results of pixel-wise subtraction of the reconstructed portion of the image from the acquired image to retain high frequency differences. See Stein ¶74, “Reference is now made to FIG. 6 which illustrates an image from system 100 after processing with a combination of image differencing and Canny edge detection, according to an aspect of the present invention.” The Canny edge detector will inherently include a high pass filter.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the canny edge detector including its high pass filter to detect edges as suggested by Stein to Chaton and Brandmaier’s difference image that has its edges enhanced. This can be done using known engineering techniques, with a reasonable expectation of success and the results would be predicable of providing more prominent edges that can be used for damage assessment.

Regarding claim 11, Chaton, Brandmaier, and Stein disclose, the computer of claim 10, wherein the high pass filter includes Canny edge detection.  (See the rejection of claim 10 as it is equally applicable for claim 11 as well.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662